Title: From Benjamin Franklin to John Adams, 26 September 1778
From: Franklin, Benjamin
To: Adams, John



Dear Sir,
Passy; Saturday Sept. 26. 78
I very much approve your Plan with regard to our future Accounts, and wish it to be followed.
The Accounts that have been shown you, are only those of the Person we had entrusted with the receiving and paying our Money; and intended merely to show how he was discharged of it. We are to separate from that Account th Articles for which Congress should be charged, and those for which we should give Credit.
It has always been my Intention to pay for the Education of my Children, their Clothes &c. as well as for Books and other Things for my private Use; and whatever I spend in this Way, I shall give Congress Credit for, to be deducted out of the Allowance they have promis’d us. But as the Article of Clothes for ourselves here is necessarily much higher than if we were not in public Service, I submit it to your Consideration whether that Article ought not to be reckoned among Expences for the Publick. I know I had Clothes enough at home to have lasted me my Lifetime in a Country where I was under small Necessity of following new Fashions.
I shall be out of Town till Monday; when I return we will if you please, talk farther of these Matters, and put the Accounts in the Order they are hereafter to be kept. With great Esteem, I am, Your most obedient humble Servant
B Franklin


I inclose a Letter just receiv’d from Mr Ross. Some Answer should be sent him. I have not had time. Enclos’d are his late Letters.
If any good News arrives my Servant may be sent Express to me with it.
J. Adams Esqr

